Bloodworth, J.
1. This is a companion case to that of Central of Ga. Ry. Co. v. Rowland, 27 Ga. App. 792 (109 S. E. 913). In this case there are additional attacks on the charge of the court, but what is said in that case as to the excerpts from the charge therein complained of is applicable to all. the excerpts in the motion for a new trial in this case. This being true, we hold that in this case, as in that, “when these excerpts are considered in the light of the entire charge and the facts of the case, including the small verdict [$200 in this ■ case] returned in favor of the plaintiff, we do not think they require another trial of the case,”'
*1002. The'verdict was authorized by the evidence.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.